MR. JUSTICE CASTLES
(dissenting)
I dissent. Accepting all the testimony about emotional disturbance leaves me unimpressed. The evidence reveals that plaintiff, in addition to being the county attorney, was a newspaper correspondent or writer and in his own article told about the incident so that the reading public throughout the area was informed. Clearly plaintiff publicly advertised the incident and if any embarrassment occurred it would appear that he may have brought it on himself. As reflected in our opinion in Sheehan v. DeWitt, 150 Mont. 86, 430 P.2d 652, a criminal charge brought by plaintiff as county attorney for assault resulted in a verdict of not guilty. If defendant had been found guilty, the maximum fine would have been $500. Yet the majority opinion approves general damages of $1,000 and punitive damages of $5,000 when the proof of special damage was $6 and proof of general damages minimal. I think the verdict was excessive.